Appeal by the defendant from an amended judgment of the Supreme Court, Orange County (Byrne, J.), rendered March 9, 1994, revoking a sentence of probation previously imposed upon a finding that the defendant had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree.
Ordered that the amended judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the finding that the defendant violated a condition of his probation was not against the weight of the evidence (see, CPL 410.70 [3]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.